Citation Nr: 1012285	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-24 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability with 
manifestations of chest pain (to include as due to a heart 
condition) secondary to asbestosis.

2.  Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The October 2005 
rating decision denied the claim of entitlement to service 
connection for a heart disorder claimed as chest pain.  The 
March 2006 rating decision denied a compensable evaluation 
for asbestosis.

When this case was most recently before the Board in July 
2008, the Board denied the Veteran's claims.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order issued in October 
2009 based upon a Joint Motion for Remand between the 
parties, the Court vacated the July 2008 Board decision and 
remanded the case to the Board for additional action.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.



REMAND

In its July 2008 decision, the Board determined that the 
Veteran was not entitled to service connection for a 
disability with manifestations of chest pain (to include as 
due to a heart condition) secondary to asbestosis or a 
compensable evaluation for asbestosis.  The Board also noted 
that the Veteran had repeatedly failed to report for VA 
examinations in part due to his age and heart and 
respiratory problems, and used medical records submitted by 
the Veteran in the alternative to decide the claim.  Thus, 
although the Board found that the Veteran had good cause for 
failing to report for examinations in consideration of 
38 C.F.R. § 3.655, it denied the claims on the evidence of 
record.  

The parties to the joint motion observed that the Board 
failed to provide adequate reasons and bases for its 
determination that the Veteran could not be examined once VA 
identified the need for medical examinations.  They noted 
that the Veteran and his attorney had explained that he was 
willing and able to report for examination, albeit with the 
caveat that the examination be conducted at a facility 
within 60 miles of his home.  In the joint motion, VA 
facilities in Holdrege, Nebraska and Grand Island, Nebraska, 
were cited as facilities which he could access.  The parties 
pointed out that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate or at a minimum inform 
the claimant why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, 
the Court ordered remand of these claims.  

Under the circumstances, the Board finds that remand for 
scheduling of medical examinations is appropriate.  

Further, the RO should take all necessary action with 
respect to a deferred rating decision dated in July 2009 
regarding the Veteran's attempted claim for service 
connection for mesothelioma and noting medical information 
to the effect that mesothelioma is a cancer of the lining of 
the lungs that is associated with asbestos exposure. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be scheduled for 
a VA examination, at a facility within a 
60 mile radius of his home such as the 
VA clinic in Holdrege, Nebraska or Grand 
Island, Nebraska, to determine the 
current nature and extent of impairment 
from his service-connected asbestosis.  
The claims folders must be made 
available to and be reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The RO should ensure that all 
information required for rating purposes 
is provided by the examiner.  

The examiner should also provide an 
opinion as to the effect of the service-
connected asbestosis on the Veteran's 
occupational functioning.  

The rationale for all opinions expressed 
should also be provided.

Both the Veteran and his attorney should 
be sent notice of the date, place and 
time of the scheduled examination.  
Also, the Veteran and his attorney 
should be advised of the provisions of 
38 C.F.R. § 3.655, concerning the 
consequences of his failure to report 
for an examination without good cause.  
If the Veteran fails to report for an 
examination, a copy of the notice sent 
to him and his attorney must be 
associated with the claims folders.  

2.  Schedule the Veteran for a VA 
examination, at a facility within a 60 
mile radius of his home such as the VA 
clinic in Holdrege, Nebraska or Grand 
Island, Nebraska, to determine whether 
he currently suffers from a disability 
with manifestations of chest pain (to 
include as due to a heart condition) 
related to his active duty service or 
service-connected asbestosis.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review 
was completed.  After reviewing the 
record, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should provide a 
diagnosis for any existing disability 
with manifestations of chest pain (to 
include as due to a heart condition).  
The examiner should then provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that any such disability is 
etiologically related to his active duty 
service or service-connected asbestosis.  
A detailed rationale should be provided.  
If it cannot be determined whether the 
Veteran currently has such a disability 
that is related to service or to 
asbestosis on a medical scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation 
as to why this is so.

Both the Veteran and his attorney should 
be sent notice of the date, place and 
time of the scheduled examination.  
Also, the Veteran and his attorney 
should be advised of the provisions of 
38 C.F.R. § 3.655, concerning the 
consequences of his failure to report 
for an examination without good cause.  
If the Veteran fails to report for an 
examination, a copy of the notice sent 
to him and his attorney must be 
associated with the claims folders.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.  This must include taking all 
necessary action with respect to a 
deferred rating decision dated in July 
2009 regarding the Veteran's attempted 
claim for service connection for 
mesothelioma and noting medical 
information to the effect that 
mesothelioma is a cancer of the lining 
of the lungs that is associated with 
asbestos exposure.

4.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



